Citation Nr: 0418870	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  95-17 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of gall 
bladder surgery.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to April 
1972 with multiple periods of active duty for training from 
June 1984 to April 1989, to include February 1988 through 
June 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 decision by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for residuals of gall bladder 
surgery.


FINDINGS OF FACT

1.  VA has obtained or made reasonable efforts to obtain all 
evidence necessary for review of the issue.  VA has satisfied 
the duty to notify the veteran of the law and regulations 
applicable to the claim, the evidence necessary to 
substantiate the claim, and what evidence was to be provided 
by the veteran and what evidence the VA would attempt to 
obtain on his behalf.

2.  The evidence of record does not reasonably show that the 
veteran had gall bladder surgery while serving on active 
duty, or during a period of active duty for training (ADT).


CONCLUSION OF LAW

Residuals of gall bladder surgery were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(22), (23) & (24), 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided with adequate notice as 
to the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
December 2002, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain in his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in law with respect to VA's duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the original RO decision that is the 
subject of this appeal was entered in September 1994, before 
the enactment of the VCAA.  Obviously, VA could not have 
informed the veteran of a law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear and 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement of section 5103(a)/ § 3.159(b)(1) because an 
initial RO decision had already occurred.

In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C.A. § 7261(b)(2) (West 2002); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory commend set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  
In the present case, the Board finds that there is no 
prejudice to the veteran.  The Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
fro the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond to proper subsequent VA process.  That was done in 
the present case.  The veteran was given VCAA notice in a 
December 2002 letter and has had ample opportunity to 
respond.  In a May 2004, VA Form-646, Statement of Accredited 
Representation on Appeal, the veteran specifically stated 
that he had not further arguments to submit.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.

The Board also finds that all relevant facts have been 
properly developed, and that the RO has obtained or attempted 
to obtain all evidence necessary for an equitable resolution 
of the issue.  The veteran was afforded the opportunity for a 
personal hearing, which was held before a hearing officer at 
the RO in June 1995.  He was afforded a VA examination to 
assess the nature of his claimed disorder.  The Board notes 
that the claims file does not contain service medical records 
pertinent to the veteran's period of ADT in 1988.  However, 
during the process of the appeal, the RO has made exhaustive 
efforts to obtain such records.  The RO has contacted 
National Guard units identified by the veteran as those with 
which he served on ADT.  Such units have indicated that any 
records in their possession have been furnished.  
Furthermore, the RO contacted the military hospital where the 
veteran reported his surgery was conducted.  A July 2003 
letter from this hospital indicated that a thorough search of 
their records showed no record of treatment for the veteran 
at that facility.  The RO contacted the National Personnel 
Records Center (NPRC) several times throughout the course of 
the appeal.  No records, beyond those already associated with 
the claims folder, were located.  Based on the multiple 
records requests of record, it is reasonably certain that 
either such records do not currently exist or further efforts 
to obtain them would be futile.  See 38 U.S.C.A. 
§ 5103A(a)(3) (West 2002).  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending the 
VA's resources is not warranted.

II.  Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to gall bladder surgery.  As 
noted above, despite exhaustive attempts, the RO was unable 
to obtain any service medical records beyond those that are 
currently associated with the claims folder.

An undated private treatment note, reflecting treatment for 
an unrelated disorder, noted a history of cholecystectomy in 
1989.  A July 1988 private treatment note, documenting 
treatment for an unrelated disorder, noted a history of 
cholecystectomy in March 1988.  A June 1993 private treatment 
note, reflecting treatment for an unrelated disorder, noted a 
history of cholecystectomy in 1988.

The veteran testified before a hearing officer at a hearing 
held at the RO In June 1995.  The veteran stated that he was 
stationed at Fort Meade in Maryland when he had his 
gallbladder removed.  He reported that he was on active duty 
at the time.  The veteran indicated that because he was 
transferred from the National Guard to active duty and then 
back to the National Guard his records from Fort Meade were 
lost.  The Board notes that one of the above mentioned 
records requests was directed to the hospital at Fort Meade, 
which had no records indicating that the veteran had been 
treated at that facility.

A January 1999 VA examination report stated that the veteran 
reported that a cholecystectomy was performed in 1988 for 
upper right quadrant pain and cholecystitis.  The diagnosis 
was status post cholecystectomy without any evidence of 
complications or tenderness of the right upper quadrant.  The 
examiner noted there was no disfiguring scar formation, 
keloid or infection of the right upper quadrant surgical 
scar.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which a veteran was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the veteran was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

"Active duty for training" means full-time training duty- 
where the service member is available for duty around-the- 
clock-performed by the reserve components, i.e., the National 
Guard and the Reserves.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c).  Annual two-week training is an example of active 
duty for training.  Inactive duty training is training duty, 
other than full time, performed by the reserve components. 38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Thus, in the case of 
members of a reserve component, service connection is granted 
for either an injury or disease incurred during active duty 
for training, but only for an injury incurred during inactive 
duty training.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

In this instance, the January 1999 VA examiner confirmed that 
the veteran was status post cholecystectomy, and noted a 
surgical scar.  While the veteran's reported history 
indicates that he had gallbladder surgery in 1988, while on 
active duty, there is no clinical documentation supporting 
those contentions.  Private treatment records, documenting 
treatment for unrelated disorders, reflect a history of a 
cholecystectomy in 1988 of 1989.  As one of these records is 
dated in July 1988, there is evidence of record indicating 
that the veteran's surgery occurred prior to his separation 
from the National Guard, in April 1989.  However, there is no 
documentation that such surgery took place while the veteran 
was serving on active duty or on a period of ADT.  As noted 
above, the RO has made repeated efforts to obtain any records 
that may document the veteran's contentions.  However, such 
requests to the veteran's National Guard units, the hospital 
located at Fort Meade and to NPRC were met with responses 
indicating that no records were located or that any located 
records had already been sent to the RO.  Accordingly, 
without a reasonably supportive evidentiary foundation, 
service connection for residuals of gall bladder surgery is 
denied.


ORDER

Entitlement to service connection for residuals of gall 
bladder surgery is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



